Exhibit 10(aaa)
Hasbro, Inc.
Nonqualified Deferred Compensation Plan
Effective October 1, 1997
Amended and Restated Effective January 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
Purpose
        1  
 
           
ARTICLE 1
  Definitions     1  
 
           
ARTICLE 2
  Selection, Enrollment, Eligibility     7  
 
           
2.1
  Selection by Committee     7  
2.2
  Enrollment Requirements     7  
2.3
  Eligibility; Commencement of Participation     7  
2.4
  Termination of Participation and/or Deferrals     7  
 
           
ARTICLE 3
  Deferral Commitments/Company Matching/Crediting Taxes     8  
 
           
3.1
  Minimum Deferrals     8  
3.2
  Maximum Deferral     8  
3.3
  Election to Defer; Effect of Election Form     8  
3.4
  Withholding of Annual Deferral Amounts     9  
3.5
  Annual Company Matching Amount; Annual Company Discretionary Amount     9  
3.6
  Investment of Trust Assets     10  
3.7
  Vesting     10  
3.8
  Crediting/Debiting of Account Balances     11  
3.9
  FICA and Other Taxes     13  
3.10
  Distributions     13  
3.11
  Employer Deferral     13  
 
           
ARTICLE 4
  Short-Term Payout; Unforeseeable Financial Emergencies; Withdrawal Election  
  15  
4.1
  Short-Term Payout     15  
4.2
  Other Benefits Take Precedence Over Short-Term     15  
4.3
  Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies     15  
4.4
  Withdrawal Election     16  
4.5
  2005 Opt-Out Election     16  
 
           
ARTICLE 5
  Retirement Benefit     17  
 
           
5.1
  Retirement Benefit     17  
5.2
  Payment of Retirement Benefit     17  
5.3
  Death Prior to Completion of Retirement Benefit     18  
 
           
ARTICLE 6
  Pre-Retirement Survivor Benefit     19  

i



--------------------------------------------------------------------------------



 



                      Page  
6.1
  Pre-Retirement Survivor Benefit     19  
6.2
  Payment of Pre-Retirement Survivor Benefit     19  
 
           
ARTICLE 7
  Termination Benefit     21  
 
           
7.1
  Termination Benefit     21  
7.2
  Payment of Termination Benefit     21  
 
           
ARTICLE 8
  Disability Waiver and Benefit     22  
 
           
8.1
  Disability Waiver     22  
8.2
  Continued Eligibility; Disability Benefit     22  
 
           
ARTICLE 9
  Beneficiary Designation     23  
 
           
9.1
  Beneficiary     23  
9.2
  Beneficiary Designation; Change     23  
9.3
  Acknowledgement     23  
9.4
  No Beneficiary Designation     23  
9.5
  Doubt as to Beneficiary     23  
9.6
  Discharge of Obligations     23  
 
           
ARTICLE 10
  Leave of Absence     24  
 
           
10.1
  Paid Leave of Absence     24  
10.2
  Unpaid Leave of Absence     24  
 
           
ARTICLE 11
  Termination, Amendment or Modification     25  
 
           
11.1
  Termination     25  
11.2
  Amendment     26  
11.3
  Plan Agreement     26  
11.4
  Effect of Payment     27  
 
           
ARTICLE 12
  Administration     28  
 
           
12.1
  Committee Duties     28  
12.2
  Agents     28  
12.3
  Binding Effect of Decisions     28  
12.4
  Indemnity of Committee     28  
12.5
  Employer Information     28  
12.6
  Multiple Committees     28  
 
           
ARTICLE 13
  Other Benefits and Agreements     29  
 
           
13.1
  Coordination with Other Benefits     29  
 
           
ARTICLE 14
  Claims Procedures     30  
 
           
14.1
  Presentation of Claim     30  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
           
14.2
  Notification of Decision     30  
14.3
  Review of a Denied Claim     30  
14.4
  Decision on Review     31  
14.5
  Legal Action     31  
 
           
ARTICLE 15
  Trust     32  
 
           
15.1
  Establishment of the Trust     32  
15.2
  Interrelationship of the Plan and the Trust     32  
15.3
  Distributions From the Trust     32  
 
           
ARTICLE 16
  Miscellaneous     33  
 
           
16.1
  Status of Plan     33  
16.2
  Unsecured General Creditor     33  
16.3
  Employer’s Liability     33  
16.4
  Nonassignability     33  
16.5
  Not a Contract of Employment     34  
16.6
  Furnishing Information     34  
16.7
  Terms     34  
16.8
  Captions     34  
16.9
  Governing Law     34  
16.10
  Notice     34  
16.11
  Successors     35  
16.12
  Validity     35  
16.13
  Incompetent     35  
16.14
  Distribution in the Event of Taxation     35  
16.15
  Insurance     35  
16.16
  Legal Fees To Enforce Rights After Change in Control     36  
 
           
Attachments
  Schedule A     37  

iii



--------------------------------------------------------------------------------



 



HASBRO, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective October 1, 1997
Purpose
          The purpose of this Plan is to provide specified benefits to a select
group of management and highly compensated Employees who contribute materially
to the continued growth, development and future business success of Hasbro,
Inc., a Rhode Island corporation, and its subsidiaries, if any, that sponsor
this Plan. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA.
ARTICLE 1
Definitions
          For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to a Participant, a credit on
the records of the Employer equal to the sum of (i) the Deferral Account balance
and (ii) the Company Matching and Discretionary Account balance. The Account
Balance, and each other specified account balance, shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.   1.2   “Annual Bonus” shall mean
any compensation, in addition to Base Annual Salary relating to services
performed during any calendar year, whether or not paid in such calendar year or
included on the Federal Income Tax Form W-2 for such calendar year, payable to a
Participant as an Employee under any Employer’s annual bonus and cash incentive
plans, excluding stock options, holiday bonuses, retention bonuses, or any other
discretionary or special bonus or awards.   1.3   “Annual Company Matching
Amount” for any one Plan Year shall be the amount determined in accordance with
Section 3.5.

1



--------------------------------------------------------------------------------



 



1.4   “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Annual Salary and Annual Bonus that a Participant elects to have, and is
deferred, in accordance with Article 3, for any one Plan Year. In the event of a
Participant’s Retirement, Disability (if deferrals cease in accordance with
Section 8.1), death or a Termination of Employment prior to the end of a Plan
Year, such year’s Annual Deferral Amount shall be the actual amount withheld
prior to such event.

1.5   “Annual Installment Method” shall be an annual installment payment over
the number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant shall be
calculated as of the close of business three business days prior to the last
business day of the year. The annual installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one, and the
denominator of which is the remaining number of annual payments due the
Participant. By way of example, if the Participant elects a 10-year Annual
Installment Method, the first payment shall be 1/10 of the Account Balance,
calculated as described in this definition. The following year, the payment
shall be 1/9 of the Account Balance, calculated as described in this definition.
Each annual installment shall be paid on or as soon as practicable after the
last business day of the applicable year.

1.6   “Base Annual Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses of every type, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
directors fees and other fees, automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Annual Salary shall be calculated
before reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that, had there been
no such plan, the amount would have been payable in cash to the Employee.

1.7   “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

1.8   “Beneficiary Designation Form” shall mean the form established from time
to time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.9   “Board” shall mean the board of directors of the Company.

2



--------------------------------------------------------------------------------



 



1.10   “Change in Control” shall mean a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, as defined in Section 409A of the Code and the rules and
regulations issued hereunder.   1.11   “Claimant” shall have the meaning set
forth in Section 14.1.   1.12   “Code” shall mean the Internal Revenue Code of
1986, as it may be amended from time to time.   1.13   “Committee” shall mean
the committee described in Article 12.   1.14   “Company” shall mean Hasbro,
Inc., a Rhode Island corporation, and any successor to all or substantially all
of the Company’s assets or business.

1.15   “Company Matching and Discretionary Account” shall mean (i) the sum of
all of a Participant’s Annual Company Matching Amounts and Annual Company
Discretionary Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Company Matching and Discretionary Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Participant’s Company Matching and Discretionary Account.

1.16   “Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with Section 3.8 below.
The amounts so deferred and amounts credited thereon shall be distributed to the
Participant or his or her Beneficiary (in the event of the Participant’s death)
at the earliest possible date, as determined by the Employer in good faith, on
which the deductibility of compensation paid or payable to the Participant for
the taxable year of the Employer during which the distribution is made will not
be limited by Section 162(m), or if earlier, the effective date of a Change in
Control. Notwithstanding anything to the contrary in this Plan, the Deduction
Limitation shall not apply to any distributions made after a Change in Control.

1.17   “Deferral Account” shall mean (i) the sum of all of a Participant’s
Annual Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting

3



--------------------------------------------------------------------------------



 



       provisions of this Plan that relate to the Participant’s Deferral
Account, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to his or her Deferral Account.  
1.18   “Disability” shall mean a period of disability during which a Participant
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of determinable physical or mental
impairment which can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Participant’s Employer.

1.19   “Disability Benefit” shall mean the benefit set forth in Article 8.

1.20   “Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

1.21   “Employee” shall mean a person who is an employee of any Employer.

1.22   “Employer(s)” shall mean the Company and/or any of its subsidiaries (now
in existence or hereafter formed or acquired) that have been selected by the
Board or any authorized committee thereof to participate in the Plan.

1.23   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.

1.24   “First Plan Year” shall mean the period beginning October 1, 1997 and
ending December 31, 1997.

1.25   “401(k) Plan” shall mean that certain Hasbro, Inc. Retirement Savings
Plan adopted by the Company.

1.26   “Maximum 401(k) Amount” with respect to a Participant, shall be the
maximum amount of elective contributions that can be made by such Participant,
consistent with Code Section 402(g) and the limitations of Code
Section 401(k)(3), for a given plan year under the 401(k) Plan.

1.27   “Participant” shall mean any Employee (i) who is selected to participate
in the Plan, (ii) who elects to participate in the Plan, (iii) who signs a Plan
Agreement, an Election Form and a Beneficiary Designation Form, (iv) whose
signed Plan Agreement, Election Form and Beneficiary Designation Form are
accepted by the Committee, (v) who commences participation in the Plan, and
(vi) whose Plan Agreement has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan

4



--------------------------------------------------------------------------------



 



    as a result of applicable law or property settlements resulting from legal
separation or divorce.   1.28   “Plan” shall mean the Company’s Nonqualified
Deferred Compensation Plan, which shall be evidenced by this instrument and by
each Plan Agreement, as they may be amended from time to time.

1.29   “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant’s
Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

1.30   “Plan Year” shall, except for the First Plan Year, mean a period
beginning on January 1 of each calendar year and continuing through December 31
of such calendar year.

1.31   “Pre-2005 Deferral Amounts” shall mean the portion of the Participant’s
Account Balance, if any, that was deferred, earned and vested before January 1,
2005 and earnings (whether actual or notational) thereon that are credited both
before or after January 1, 2005.

1.32   “Post-2004 Deferral Amounts” shall mean the portion of the Participant’s
Account Balance, if any, that was deferred, earned or became vested on or after
January 1, 2005 and the earnings (whether actual or notational) thereon.

1.33   “Pre-Retirement Survivor Benefit” shall mean the benefit set forth in
Article 6 for purposes of this Plan only.

1.34   “Retirement,” “Retire(s)” or “Retired” shall mean, with respect to an
Employee, severance from employment from all Employers for any reason other than
a leave of absence, death or Disability on or after the earlier of the
attainment of age sixty-five (65) or age fifty-five (55) with ten (10) years of
Credited Service (as defined in the Hasbro, Inc. Pension Plan). The definition
in this Section 1.34 shall not have any effect on any other plan maintained by
the Employer.

1.35   “Retirement Benefit” shall mean the benefit set forth in Article 5.  
1.36   “Short-Term Payout” shall mean the payout set forth in Section 4.1.  
1.37   “Termination Benefit” shall mean the benefit set forth in Article 7.

5



--------------------------------------------------------------------------------



 



1.38   “Termination of Employment” shall mean the severing of employment with
all Employers, voluntarily or involuntarily, for any reason other than
Retirement, Disability, death or an authorized leave of absence.

1.39   “Trust” shall mean one or more trusts established pursuant to one or more
trust agreements between the Company and the trustee named therein, as amended
from time to time.

1.40   “Unforeseeable Financial Emergency” shall mean a severe financial
hardship to the Participant resulting from (i) illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Section
152(a) of the Code) of the Participant, (ii) loss of the participant’s property
due to casualty, or (iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

1.41   “Years of Plan Participation” shall mean the total number of full Plan
Years a Participant has been a Participant in the Plan prior to his or her
Termination of Employment (determined without regard to whether deferral
elections have been made by the Participant for any Plan Year). Any partial year
shall not be counted. Notwithstanding the previous sentence, a Participant’s
first Plan Year of participation shall be treated as a full Plan Year for
purposes of this definition, even if it is only a partial Plan Year of
participation.

1.42   “Year of Service” shall mean a 365 day period (or 366 days in a leap
year) that, for the first year of employment commences on the Employee’s date of
hire and that, for any subsequent year, commences on an anniversary of that
hiring date. A partial year of employment shall not be counted.

6



--------------------------------------------------------------------------------



 



ARTICLE 2
Selection, Enrollment, and Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees of the Employers, as
determined by the Committee in its sole discretion. From that group, the
Committee shall select, in its sole discretion, Employees to participate in the
Plan.

2.2   Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Committee a Plan Agreement,
an Election Form and a Beneficiary Designation Form, all within 30 days after he
or she is selected to participate in the Plan. In addition, the Committee shall
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary.

2.3   Eligibility; Commencement of Participation. Provided an Employee selected
to participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within the specified time period, that Employee shall commence
participation in the Plan on the first day of the month following the month in
which the Employee completes all enrollment requirements. If an Employee fails
to meet all such requirements within the period required, in accordance with
Section 2.2, that Employee shall not be eligible to participate in the Plan
until the first day of the Plan Year following the delivery to and acceptance by
the Committee of the required documents.

2.4   Termination of Participation and/or Deferrals. If the Committee determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as membership in such group
is determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, the Committee shall have the right, in its sole discretion, to
(i) terminate any deferral election the Participant has made for the remainder
of the Plan Year in which the Participant’s membership status changes, and
(ii) prevent the Participant from making future deferral elections.

7



--------------------------------------------------------------------------------



 



ARTICLE 3
Deferral Commitments/Company Matching/Crediting/Taxes

  3.1   Minimum Deferrals.

  (a)   Base Annual Salary and Annual Bonus. For each Plan Year, a Participant
may elect to defer, as his or her Annual Deferral Amount, part or all of the
Participant’s Base Annual Salary, and/or Annual Bonus in the following minimum
amounts for each deferral elected:

          Deferral   Minimum Amount
Base Annual Salary
    1 %
Annual Bonus
    1 %

      If an election is made for less than stated minimum amounts, or if no
election is made, the amount deferred shall be zero.

  3.2   Maximum Deferral.

  (a)   Base Annual Salary and Annual Bonus. For each Plan Year, a Participant
may elect to defer, as his or her Annual Deferral Amount, part of the
Participant’s Base Annual Salary and/or Annual Bonus up to the following maximum
percentages for each deferral elected:

          Deferral   Maximum Amount
Base Annual Salary
    75 %
Annual Bonus
    85 %

      Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, or in the case of the first Plan
Year of the Plan itself, the maximum Annual Deferral Amount, with respect to
Base Annual Salary and/or Annual Bonus shall be limited to the amount of
compensation not yet earned by the Participant as of the date the Participant
submits a Plan Agreement and Election Form to the Committee for acceptance.    
    An election to defer Base Annual Salary and/or Annual Bonus must be
expressed as an election to defer a specific percentage.

  3.3   Election to Defer; Effect of Election Form.

  (a)   First Plan Year. If a Participant’s commencement of participation in the
Plan is coincident with the Participant’s commencement of employment, the
Participant shall, within 30 days after commencement of participation, make an
irrevocable deferral election for the Plan Year in which the Participant
commences participation in the Plan, along with such other elections as the

8



--------------------------------------------------------------------------------



 



      Committee deems necessary or desirable under the Plan. For these elections
to be valid, the Election Form must be completed and signed by the Participant,
timely delivered to the Committee (in accordance with Section 2.2 above) and
accepted by the Committee. If a Participant’s commencement of participation
begins after commencement of employment, the Participant may not make a deferral
election until the Plan Year beginning after commencement of employment.     (b)
  Subsequent Plan Years. For each succeeding Plan Year, an irrevocable election
to defer Base Annual Salary shall be made by timely delivery to the Committee,
in accordance with its rules and procedures, before the end of the Plan Year
preceding the Plan Year for which the election is made, a new Election Form. An
Election Form to defer an Annual Bonus, other than a bonus paid under a
performance based compensation plan that meets the requirements of Section 409A
of the Code, which is to be paid in a Plan Year shall be delivered to the
Committee in accordance with the procedures described above, before the end of
the Plan Year preceding the Plan Year in which the bonus is earned. An Election
Form to defer an Annual Bonus paid under a performance based compensation plan
that meets the requirements of Section 409A of the Code, shall be delivered to
the Committee at least six months before the end of the Plan Year in which the
bonus is earned. If no such Election Form is timely delivered for a Plan Year,
the Annual Deferral Amount shall be zero for that Plan Year. Any other elections
as the Committee deems necessary or advisable shall be made at such times as the
Committee may designate.

  3.4   Withholding of Annual Deferral Amounts. For each Plan Year, the Base
Annual Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary. The Annual
Bonus portion of the Annual Deferral Amount shall be withheld at the time the
Annual Bonus is or otherwise would be paid to the Participant, whether or not
this occurs during the Plan Year itself. No withholding shall be permitted
within six months after the Participant has received a hardship distribution
from the 401(k) Plan.

  3.5   Annual Company Matching Amount; Annual Company Discretionary Amount.

  (a)   Annual Company Matching Amount. For each Plan Year, an Employer, in its
sole discretion, may, but is not required to, credit an Annual Company Matching
Amount to the Hasbro, Inc. Supplemental Benefit Retirement Plan account or to
the Company Matching and Discretionary Account of any Participant who makes a
contribution to the 401(k) Plan of the Maximum 401(k) Amount. A Participant’s
Annual Company Matching Amount to this Plan for any Plan Year shall be equal to
the matching contributions that would have been made to the 401(k) Plan on his
behalf for the plan year of

9



--------------------------------------------------------------------------------



 



      the 401(k) Plan that corresponds to the Plan Year if the Participant had
made no deferral and had made a contribution to the 401(k) Plan of the Maximum
401(k) Amount for such plan year, reduced by the amount of any matching
contributions that were actually made to the 401(k) Plan on his or her behalf
for such plan year. If a Participant is not employed by an Employer as of the
last day of a Plan Year other than by reason of his or her Retirement or death,
the Annual Company Matching Amount for such Plan Year shall be zero. In the
event of Retirement or death, a Participant shall be credited with the Annual
Company Matching Amount for the Plan Year in which he or she Retires or dies.  
  (b)   Annual Company Discretionary Amount. For each Plan year, an Employer, in
its sole discretion, may, but is not required to, credit any amount it desires
to any Participant’s Matching and Discretionary Account, which amount shall be
for that Participant the Annual Company Discretionary Amount for that Plan Year.
The amount so credited to a Participant may be smaller or larger that the amount
credited to any other Participant, and the amount credited to any Participant
for a Plan Year may be zero, even though one or more other Participants receive
an Annual Company Discretionary Amount for that Plan Year. The Annual Company
Discretionary Amount, if any, shall be credited to the Participant’s Annual
Company Matching and Discretionary Account at any time during the Plan Year as
determined by the Company. If a Participant is not employed by an Employer as of
the day within the Plan Year the Annual Company Discretionary Amount is to be
credited to the Participant’s Matching and Discretionary Account, other than by
reason of his or her Retirement or death while employed, the Annual Company
Discretionary Amount for that Plan Year for that Participant shall be zero. In
the event of Retirement or death, a Participant shall be credited with the
Annual Company Discretionary Amount for the Plan Year in which he or she Retires
or dies.

  3.6   Investment of Trust Assets. The Trustee of the Trust shall be
authorized, upon written instructions received from the Committee or investment
manager appointed by the Committee, to invest and reinvest the assets of the
Trust in accordance with the applicable Trust Agreement, including the
disposition of stock and reinvestment of the proceeds in one or more investment
vehicles designated by the Committee.     3.7   Vesting.

  (a)   A Participant shall at all times be 100% vested in his or her Deferral
Account.     (b)   A Participant’s Company Matching and Discretionary Account
shall vest on the January 1 next following the Participant’s completion of a
Year of Service. A Participant’s Discretionary Account shall vest on the January
1 next following the Participant’s completion of a Year of Service, or on such

10



--------------------------------------------------------------------------------



 



      other date or dates that may be set forth or incorporated in the specific
corporate authorization, grant or award that provides for such Discretionary
Amount.     (c)   Notwithstanding anything to the contrary contained in this
Section 3.7, in the event of a Change in Control, a Participant’s Company
Matching and Discretionary Account shall immediately become 100% vested (if it
is not already vested in accordance with the above vesting schedule).

  3.8   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

  (a)   Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.2(a) above, shall
elect, on the Election form, one or more Measurement Fund(s) (as described in
Section 3.8(c) below) to be used to determine the additional amounts to be
credited to his or her Account Balance while the Participant participates in the
Plan, unless changed in accordance with the next sentence. Commencing on
April 1, 2002, the Participant may (but is not required to) elect on a daily
basis, pursuant to such procedures as may be established by the Committee from
time to time, to add or delete one or more Measurement Fund(s) to be used to
determine the additional amounts to be credited to his or her Account Balance,
or to change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply while the Participant
participates in the Plan, unless changed in accordance with the previous
sentence. Notwithstanding the preceding sentence, a Participant may only
allocate a portion of his or her Account Balance to a Measurement Fund which
reflects the performance of the Common Stock of the Company (the “Company Stock
Fund”); additions to the Account Balance during a Plan Year may not be allocated
to the Company Stock Fund during that Plan Year. An election by a Participant to
allocate a portion of his or her Account to the Company Stock Fund may be made
only once during the period beginning on October 25 and ending on November 5 of
each Plan Year, such election to be effective as of January 1 of the next Plan
Year. For the year the Company Stock Fund comes into effect, 1998, the
reallocation period is from March 16 through March 25 and will be effective as
of April 1, 1998. The Committee may in its sole discretion impose such
additional restrictions on allocations to or from the Company Stock Fund as it
deems necessary or advisable.     (b)   Proportionate Allocation. In making any
election described in Section 3.8(a) above, the Participant shall specify on the
Election Form, in increments of one percentage point (1%), the percentage of his
or her Account Balance to be allocated to a Measurement Fund (as if the

11



--------------------------------------------------------------------------------



 



      Participant was making an investment in that Measurement Fund with that
portion of his or her Account Balance).     (c)   Measurement Funds. The
Participant may elect one or more of the following measurement funds set forth
on Schedule A. Such election may be changed by the Participant on a daily basis
pursuant to such procedures as may be established by the Committee from time to
time. As necessary, the Committee may, in its sole discretion, discontinue,
substitute or add a Measurement Fund. Each such action will take effect as of
the first day of the calendar quarter that follows by thirty (30) days the day
on which the Committee gives Participants advance written notice of such change.
    (d)   Crediting or Debiting Method. Subject to charges for administrative
expenses as provided in Section 3.8(f), the performance of each elected
Measurement Fund (either positive or negative) will be determined by the
Committee, in its sole discretion, based on the performance of the Measurement
Funds themselves. A Participant’s Account Balance shall be credited or debited
on a daily basis based on the performance of each Measurement Fund selected by
the Participant, as determined by the Committee in its sole discretion, as
though (i) a Participant’s Account Balance were invested in the Measurement
Fund(s) selected by the Participant, in the percentages then applicable,
(ii) the portion for the Annual Deferral Amount that was actually deferred
during any calendar quarter were invested in the Measurement Fund(s) selected by
the Participant, in the percentages then applicable, no later than the close of
business on the third business day after the day on which such amounts are
actually deferred from the Participant’s Base Annual Salary through reductions
in his or her payroll, at the closing price on such date; and (iii) any
distribution made to a Participant that decreases such Participant’s Account
Balance ceased being invested in the Measurement Fund(s), in the percentages
then applicable, no earlier than ten business days prior to the distribution, at
the closing price on such date. The Participant’s Annual Company Matching Amount
shall be credited to his or her Company Matching and Discretionary Account under
this Plan for purposes of this Section 3.8(d) as of the close of business on the
first business day in March of the Plan Year following the Plan Year to which it
relates. In the case of an account for which the Company Stock Fund is a
Measurement Fund, the equivalent of such cash dividends paid with respect to the
Common Stock shall be credited to such account on the last day of the calendar
quarter during which the cash dividend was paid. In the event the Company pays a
stock dividend or reclassifies or divides or combines its outstanding Common
Stock, then an appropriate adjustment shall be made in the Company Stock Fund.  
  (e)   No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any

12



--------------------------------------------------------------------------------



 



      such Measurement Fund, the allocation to his or her Account Balance
thereto, the calculation of additional amounts and the crediting or debiting of
such amounts to a Participant’s Account Balance shall not be considered or
construed in any manner as an actual investment of his or her Account Balance in
any such Measurement Fund. In the event that the Company or the Trustee (as that
term is defined in the Trust), in its own discretion, decides to invest funds in
any or all of the Measurement Funds, no Participant shall have any rights in or
to such investments themselves. Without limiting the foregoing, a Participant’s
Account Balance shall at all times be a bookkeeping entry only and shall not
represent any investment made on his or her behalf by the Company or the Trust;
the Participant shall at all times remain an unsecured creditor of the Company.
    (f)   Expenses. The Account Balance of each Participant shall be debited by
the amount of the reasonable administrative expenses of the Plan in the same
proportion that the Participant’s Account Balance bears to the total Account
Balances of all Participants.

  3.9   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Annual Salary and Bonus
that is not being deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Committee may reduce the Annual Deferral Amount in
order to comply with this Section 3.9.     (b)   Company Matching Amounts. When
a participant becomes vested in a portion of his or her Company Matching and
Discretionary Account, the Participant’s Employer(s) shall withhold from the
Participant’s Base Annual Salary and/or Bonus that is not deferred, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes. If necessary, the Committee may reduce the vested portion of
the Participant’s Company Matching and Discretionary Account in order to comply
with this Section 3.9.

  3.10   Distributions. The Participant’s Employer(s), or the trustee of the
Trust, shall withhold from any payments made to a Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.     3.11   Employer
Deferral. If an Employer determines in good faith that there is a reasonable
likelihood that any compensation paid to a Participant for a taxable

13



--------------------------------------------------------------------------------



 



      year would not be deductible by the Employer solely by reason of the
limitation under Code Section 162(m), then to the extent deemed necessary by the
Employer to ensure that all of the compensation payable to the Participant is
deductible, the Employer may reduce the Participant’s Base Annual Salary and/or
Annual Bonus and treat the amount of such reduction as an amount deferred by the
Participant. The amount so deferred and amounts credited thereon shall be
distributed to the Participant (or his or her Beneficiary in the event of the
Participant’s death) at the earliest possible date, as determined by the
Employer in good faith, on which the deductibility of compensation paid or
payable to the Participant for the taxable year of the Employer during which the
distribution is made will not be limited by Section 162(m), or if earlier, the
effective date of a Change in Control. No deferrals may be made under this
Section 3.11 after the effective date of a Change in Control. For purposes of
this Section 3.11 only, the term “Participant” shall mean any Employee who has
been selected to participate in the Plan.

14



--------------------------------------------------------------------------------



 



ARTICLE 4
Short-Term Payout; Unforeseeable Financial Emergencies;
Withdrawal Election

4.1   Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a future
“Short-Term Payout” from the Plan with respect to such Annual Deferral Amount.
Subject to the Deduction Limitation, the Short-Term Payout shall be a lump sum
payment in an amount that is equal to the Annual Deferral Amount plus amounts
credited or debited in the manner provided in Section 3.8 above on that amount,
determined at the time that the Short-Term Payout becomes payable (rather than
the date of a Termination of Employment). Subject to the Deduction Limitation
and the other terms and conditions of this Plan, each Short-Term Payout elected
shall be paid out during a period beginning 1 day and ending 60 days after the
last day of any Plan Year designated by the Participant that is at least three
Plan Years after the Plan Year in which the Annual Deferral Amount is actually
deferred. By way of example, if a three year Short-Term Payout is elected for
Annual Deferral Amounts that are deferred in the Plan Year commencing January 1,
1998, the three year Short-Term Payout would become payable during a 60 day
period commencing January 1, 2002.

4.2   Other Benefits Take Precedence Over Short-Term. Should an event occur that
triggers a benefit under Article 5, 6, 7 or 8, any Annual Deferral Amount, plus
amounts credited or debited thereon, that is subject to a Short-Term Payout
election under Section 4.1 shall not be paid in accordance with Section 4.1 but
shall be paid in accordance with the other applicable Article.

4.3   Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If
the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to (i) suspend any deferrals required to
be made by a Participant and/or (ii) receive a partial or full payout from the
Plan. The payout shall not exceed the lesser of the Participant’s Account
Balance, calculated as if such Participant were receiving a Termination Benefit,
or the amount reasonably needed to satisfy the Unforeseeable Financial Emergency
as determined by the Committee. The amount distributed may include the amounts
necessary to satisfy such emergency, plus the amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). If, subject to the sole discretion of
the Committee, the petition for a suspension and/or payout is approved,
suspension shall take effect upon the date of approval and any payout shall be
made within 60 days of the date of approval. The payment of any amount under
this Section 4.3 shall not be subject to the Deduction Limitation or any
withdrawal penalty.

15



--------------------------------------------------------------------------------



 



4.4   Withdrawal Election. A Participant (or, after a Participant’s death, his
or her Beneficiary) may elect, at any time, to withdraw all of his or her
Account Balance calculated as if there had occurred a Termination of Employment
as of the day of the election, less a withdrawal penalty equal to 10% of such
amount, provided that such withdrawal shall not exceed his or her Pre-2005
Deferral Amounts (the net amount shall be referred to as the “Withdrawal
Amount”). This election can be made at any time, before or after Retirement,
Disability, death or Termination of Employment, and whether or not the
Participant (or Beneficiary) is in the process of being paid pursuant to an
installment payment schedule. If made before Retirement, Disability or death, a
Participant’s Withdrawal Amount shall be his or her Account Balance calculated
as if there had occurred a Termination of Employment as of the day of the
election. No partial withdrawals of the Withdrawal Amount shall be allowed. The
Participant (or his or her Beneficiary) shall make this election by giving the
Committee advance written notice of the election in a form determined from time
to time by the Committee. The Participant (or his or her Beneficiary) shall be
paid the Withdrawal Amount within 60 days of his or her election. Once the
Withdrawal Amount is paid, the Participant’s participation in the Plan shall
terminate and the Participant shall not be eligible to participate in the Plan
until the next enrollment period which is at least six months after the date of
withdrawal. The payment of this Withdrawal Amount shall not be subject to the
Deduction Limitation.

4.5   2005 Opt-out Election. At any time before December 31, 2005 a Participant
may elect to receive a payout of 100% of his or her 2005 Salary Deferral amount,
to stop further Salary Deferrals for 2005, and/or to cancel his or her Bonus
Deferral election for the bonus paid in 2005 or 2006.

16



--------------------------------------------------------------------------------



 



ARTICLE 5
Retirement Benefit

  5.1   Retirement Benefit. Subject to the Deduction Limitation, a Participant
who Retires shall receive, as a Retirement Benefit, his or her Account Balance.
    5.2   Payment of Retirement Benefit.

  (a)   Pre-2005 Deferral Amounts. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method of 5, 10 or 15 years. The Participant may annually change his
or her election to an allowable alternative payout period by submitting a new
Election Form to the Committee, provided that any such Election Form is
submitted at least one year prior to the Participant’s Retirement and is
accepted by the Committee in its sole discretion. The Election Form most
recently accepted by the Committee shall govern the payout of the Retirement
Benefit. For Retirements on or after January 1, 2002, the Committee, in its sole
discretion, may cause the Retirement Benefit to be paid in a lump sum or
pursuant to the Annual Installment Method of not more than 5 years irrespective
of the Election Form most recently accepted. If a Participant does not make any
election with respect to the payment of the Retirement Benefit, then such
benefit shall be payable in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, in the month of January following the
Participant’s Retirement. The Committee, in its sole discretion, may accelerate
the commencement of the Pre-2005 Deferral Amounts. Any payment made shall be
subject to the Deduction Limitation.     (b)   Post-2004 Deferral Amounts.
Commencing January 1, 2005 a Participant shall make an individual election for
each year’s Salary Deferral and Bonus Deferral relating to the time and manner
of the payment of that year’s deferral. The Participant may annually change his
or her election for any year to an allowable alternative payout period by
submitting a new Election Form to the Committee, provided that any such Election
Form is submitted at least one year prior to the Participant’s Retirement and is
accepted by the Committee in its sole discretion and, with respect to the for
any year that is attributable to Post-2004 Deferral Amount, the first payment
with respect to such election must be deferred for a period of not less than
5 years from the date the payment would have otherwise been made. Subject to the
limitation set forth in the preceding sentence, the Election Form most recently
accepted by the Committee shall govern the payout for any year that is a
Post-2004 Deferral Amount. If a Participant does not make any election with
respect to the payment of the Retirement Benefit, then such benefit shall be
payable in a lump sum. The lump sum payment shall be made, or installment
payments shall commence, in the month of

17



--------------------------------------------------------------------------------



 



      January following the Participant’s Retirement, except that the portion of
the Retirement Benefit that is attributable to Post-2004 Deferral Amounts may
not be distributed to a Participant who is a “key employee” (as defined in
Section 416(i) of Code) before the date that is 6 months after the date of his
or her Retirement. Any payment made shall be subject to the Deduction
Limitation.

  5.3   Death Prior to Completion of Retirement Benefit. If a Participant dies
after Retirement but before the Retirement Benefit is paid in full, the
Participant’s unpaid Retirement Benefit payments shall continue and shall be
paid to the Participant’s Beneficiary (a) over the remaining number of months
and in the same amounts as that benefit would have been paid to the Participant
had the Participant survived, or (b) in a lump sum, if requested by the
Beneficiary and allowed in the sole discretion of the Committee, but only with
respect to the portion of Participant’s unpaid remaining Account Balance that is
attributable to Pre-2005 Deferral Amounts.

18



--------------------------------------------------------------------------------



 



ARTICLE 6
Pre-Retirement Survivor Benefit

6.1   Pre-Retirement Survivor Benefit. Subject to the Deduction Limitation, the
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant’s Account Balance if the Participant dies before he or she
Retires, experiences a Termination of Employment or suffers a Disability.

6.2   Payment of Pre-Retirement Survivor Benefit.

  (a)   Pre-2005 Deferral Amounts. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form
whether the Pre-Retirement Survivor Benefit shall be received by his or her
Beneficiary in a lump sum or pursuant to an Annual Installment Method of 5, 10
or 15 years. The Participant may annually change this election to an allowable
alternative payout period by submitting a new Election Form to the Committee,
which form must be accepted by the Committee in its sole discretion. The
Election Form most recently accepted by the Committee prior to the Participant’s
death shall govern the payout of the Participant’s Pre-Retirement Survivor
Benefit. If a Participant does not make any election with respect to the payment
of the Pre-Retirement Survivor Benefit, then such benefit shall be paid in a
lump sum. Despite the foregoing, if the Participant’s Account Balance at the
time of his or her death is less than $25,000, payment of the Pre-Retirement
Survivor Benefit shall be made in a lump sum. The lump sum payment shall be made
within ninety (90) days after termination of employment. The Committee, in its
sole discretion, may accelerate commencement of the portion of the
Pre-Retirement Survivor Benefit that is attributable to Pre-2005 Deferral
Amounts. Any payment made shall be subject to the Deduction Limitation. In no
event will payments commence prior to such time as the Committee is provided
with proof satisfactory to the Committee of the Participant’s Death.     (b)  
Post-2004 Deferral Amounts. Commencing January 1, 2005 a Participant shall make
an individual election for each year’s Salary Deferral and Bonus Deferral
relating to the time and manner of the payment of that year’s deferral. A
Participant may elect whether the Pre-Retirement Survivor Benefit for any year
shall be received by his or her Beneficiary in a lump sum or pursuant to an
Annual Installment Method of 5, 10 or 15 years. The Participant may annually
change this election for any year to an allowable alternative payout period by
submitting a new Election Form for such year to the Committee, which form must
be accepted by the Committee in its sole discretion, and with respect to the
payment of the portion of the Benefit that is attributable to a Post-2004
Deferral Amount, the first payment with respect to such election must be
deferred for a period of not less than 5 years from the date the payment would
have otherwise been made. The Election Form most recently accepted by the
Committee prior to the

19



--------------------------------------------------------------------------------



 



      Participant’s death shall govern the payout for that year of the
Participant’s Pre-Retirement Survivor Benefit. If a Participant does not make
any election with respect to the payment of the Pre-Retirement Survivor Benefit
for any year, then such benefit shall be paid in a lump sum. Despite the
foregoing, if the Participant’s Account Balance at the time of his or her death
is less than $25,000, payment of the Pre-Retirement Survivor Benefit for all
years that are Post-2004 Deferral Amounts shall be made in a lump sum. The lump
sum payment shall be made within ninety (90) days after termination of
employment. Any payment made shall be subject to the Deduction Limitation. In no
event will payments commence prior to such time as the Committee is provided
with proof satisfactory to the Committee of the Participant’s Death.

20



--------------------------------------------------------------------------------



 



ARTICLE 7
Termination Benefit

7.1   Termination Benefit. Subject to the Deduction Limitation, the Participant
shall receive a Termination Benefit, which shall be equal to the Participant’s
vested Account Balance if a Participant experiences a Termination of Employment
prior to his or her Retirement, death or Disability.

7.2   Payment of Termination Benefit.

  (a)   Pre-2005 Deferral Amounts. If the vested portion of the Termination
Benefit that is attributable to Pre-2005 Deferral Amounts at the time of his or
her Termination of Employment is less than $25,000, payment of that portion of
his or her Termination Benefit shall be paid in a lump sum. If the vested
portion of the Termination Benefit that is attributable to Pre-2005 Deferral
Amounts at such time is equal to or greater than that amount, the Committee, in
its sole discretion, may cause the Termination Benefit to be paid in a lump sum
or in substantially equal annual installment payments over a period of time that
does not exceed five years in duration. The payment of the Termination Benefit
shall be made, or installment payments shall commence, during the month of
January following Termination of Employment. The Committee, in its sole
discretion, may accelerate commencement of the portion of the Termination
Benefit that is attributable to Pre-2005 Deferral Amounts. Any payment made
shall be subject to the Deduction Limitation.     (b)   Post-2004 Deferral
Amounts. The portion of the Termination Benefit that is attributable to
Post-2004 Deferral Amounts shall be paid in a lump sum, during the month of
January following Termination of Employment, except that the portion of the
Termination Benefit that is attributable to Post-2004 Deferral Amounts may not
be distributed to a Participant who is a “key employee” (as defined in Section
416(i) of Code) before the date that is six months after the date of his or her
Termination of Employment. Any payment made shall be subject to the Deduction
Limitation.

21



--------------------------------------------------------------------------------



 



ARTICLE 8
Disability Waiver and Benefit

8.1   Disability Waiver.

  (a)   Waiver of Deferral. A Participant who is determined by the Committee to
be suffering from a Disability shall be excused from fulfilling that portion of
the Annual Deferral Amount commitment that would otherwise have been withheld
from a Participant’s Base Annual Salary and Annual Bonus for the Plan Year
during which the Participant first suffers a Disability. During the period of
Disability, the Participant shall not be allowed to make any additional deferral
elections, but will continue to be considered a Participant for all other
purposes of this Plan.     (b)   Return to Work. If a Participant returns to
employment with an Employer after a Disability ceases, the Participant may elect
to defer an Annual Deferral Amount for the Plan Year following his or her return
to employment or service and for every Plan Year thereafter while a Participant
in the Plan; provided such deferral elections are otherwise allowed and an
Election Form is delivered to and accepted by the Committee for each such
election in accordance with Section 3.3 above.

8.2   Continued Eligibility; Disability Benefit. A Participant suffering a
Disability shall, for benefit purposes under this Plan, continue to be
considered to be employed and shall be eligible for the benefits provided for in
Articles 4, 5, 6 or 7 in accordance with the provisions of those Articles.
Notwithstanding the above, with respect to the portion of the benefit that is
attributable to Pre-2005 Deferral Amounts, the Committee shall have the right
to, in its sole and absolute discretion and for purposes of this Plan only, and
must in the case of a Participant who is otherwise eligible to Retire, deem the
Participant to have experienced a Termination of Employment, or in the case of a
Participant who is eligible to Retire, to have Retired, at any time (or in the
case of a Participant who is eligible to Retire, as soon as practicable) after
such Participant is determined to be suffering a Disability, in which case the
Participant shall receive a Disability Benefit equal to his or her Account
Balance at the time of the Committee’s determination; provided, however, that
should the Participant otherwise have been eligible to Retire, he or she shall
be paid in accordance with Article 5. The Disability Benefit shall be paid in a
lump sum within 60 days of the Committee’s exercise of such right. Any payment
made shall be subject to the Deduction Limitation.

22



--------------------------------------------------------------------------------



 



ARTICLE 9
Beneficiary Designation

9.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

9.2   Beneficiary Designation; Change. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Committee or its designated agent. A Participant shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Committee’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Committee
of a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.

9.3   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

9.4   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the then living issue of the Participant per
stirpes and, if there is no such issue, to the Participant’s estate.

9.5   Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

9.6   Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

23



--------------------------------------------------------------------------------



 



ARTICLE 10
Leave of Absence

10.1   Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Annual Deferral Amount shall continue to be
withheld during such paid leave of absence in accordance with Section 3.4.

10.2   Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Participant shall be excused from making
deferrals until the earlier of the date the leave of absence expires or the
Participant returns to a paid employment status. Upon such expiration or return,
deferrals shall resume for the remaining portion of the Plan Year in which the
expiration or return occurs, based on the deferral election, if any, made for
that Plan Year. If no election was made for that Plan Year, no deferral shall be
withheld.

24



--------------------------------------------------------------------------------



 



ARTICLE 11
Termination, Amendment or Modification

11.1   Termination. Although the Company anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Company
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to terminate the Plan at any time
with respect to any or all of its participating Employees, by action of its
board of directors or any duly authorized committee thereof. Upon the
termination of the Plan, the Plan Agreements of the affected Participants shall
terminate and their Account Balances, determined as if they had experienced a
Termination of Employment on the date of Plan termination or, if Plan
termination occurs after the date upon which a Participant was eligible to
Retire, then with respect to that Participant as if he or she had Retired on the
date of Plan termination, shall be paid to the Participants as follows:

     (a) With respect to the Pre-2005 Deferral Amounts, if the Plan is
terminated, the Company, prior to a Change of Control, shall have the right, in
its sole discretion, and notwithstanding any elections made by the Participant,
to pay such benefits in a lump sum or pursuant to an Annual Installment Method
of up to 15 years, with amounts credited and debited during the installment
period as provided herein. If the Plan is terminated with respect to less than
all of its Participants, the Company shall be required to pay such benefits in a
lump sum. After a Change in Control, the Employer shall be required to pay such
benefits in a lump sum. The termination of the Plan shall not adversely affect
any Participant or Beneficiary who has become entitled to the payment of any
benefits under the Plan as of the date of termination; provided however, that
the Employer shall have the right to accelerate installment payments without a
premium or prepayment penalty by paying the Account Balance in a lump sum or
pursuant to an Annual Installment Method using fewer years (provided that the
present value of all payments that will have been received by a Participant at
any given point of time under the different payment schedule shall equal or
exceed the present value of all payments that would have been received at that
point in time under the original payment schedule).
     (b) With respect to Post-2004 Deferral Amounts, the Company may only pay
such benefits to Participant as pursuant to Articles 4 through 8 hereof; except
that the Company may accelerate the time of payment under the Plan of that
portion of the Participants’ Account Balances that are attributable to Post-2004
Deferral Amounts in connection with one of the following:
(i) The termination of the Plan within 12 months of a corporate dissolution
under section 331 of the Code, or with the approval of a bankruptcy court,
provided that the amounts payable to the Participants under the Plan are
included in the Participants’ gross incomes in the calendar year in which the
plan termination occurs, or in the first calendar year thereafter in which
payment is administratively practicable.

25



--------------------------------------------------------------------------------



 



(ii) The termination of the Plan within the 30 days preceding or the 12 months
following a Change of Control, as defined in Section 1.10 above, provided that
the Hasbro, Inc. Supplemental Benefits Retirement Plan and all other agreements,
programs, plans and other arrangements that must be aggregated as a single plan
under the Section 1.409A-1(c) (2) of the Income Tax Regulations are also
terminated and the Participants under the Plan are required to include the such
distributions in their gross incomes within 12 months thereafter.
(iii) The termination of the Plan does not occur proximate to a downturn in the
financial health of the Company, provided that the Hasbro, Inc. Supplemental
Benefits Retirement Plan, and that all other agreements, programs, plans and
other arrangements that must be aggregated as a single plan under the
Section 1.409A-1(c) (2) of the Income Tax Regulations are also terminated, no
payments are made within 12 months of the date the Plan is terminated, the
Participants under the Plan are required to include the such distributions in
their gross incomes within 24 months after the date of termination, and the
Company does not adopt any new plan of deferred compensation that would be
aggregated with the terminated plan under Section 1.409A-1(c) within three years
following the date of termination.

11.2   Amendment. The Company may, at any time, amend or modify the Plan in
whole or in part by the action of its board of directors or any duly authorized
committee thereof; provided, however, that no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s Account Balance
in existence at the time the amendment or modification is made, calculated as if
the Participant had experienced a Termination of Employment as of the effective
date of the amendment or modification or, if the amendment or modification
occurs after the date upon which the Participant was eligible to Retire, the
Participant had Retired as of the effective date of the amendment or
modification. The amendment or modification of the Plan shall not affect any
Participant or Beneficiary who has become entitled to the payment of benefits
under the Plan as of the date of the amendment or modification; provided,
however, that the Company shall have the right to accelerate installment
payments by paying the Account Balance in a lump sum or pursuant to an Annual
Installment Method using fewer years (provided that the present value of all
payments that will have been received by a Participant at any given point of
time under the different payment schedule shall equal or exceed the present
value of all payments that would have been received at that point in time under
the original payment schedule), except that any such acceleration that relates
to the Post-2005 Deferral Amounts shall comply with the limitations under
Section 409A of the Code.

11.3   Plan Agreement. Despite the provisions of Sections 11.1 and 11.2 above,
if a Participant’s Plan Agreement contains benefits or limitations that are not
in this

26



--------------------------------------------------------------------------------



 



        Plan document, the Company may only amend or terminate such provisions
with the consent of the Participant.

11.4   Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all obligations
to a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.

27



--------------------------------------------------------------------------------



 



ARTICLE 12
Administration

12.1   Committee Duties. This Plan shall be administered by a Committee, which
shall consist of the Board, or such committee as the Board shall appoint.
Members of the Committee may be Participants under this Plan. The Committee
shall also have the complete discretion and authority to (i) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company.

12.2   Agents. In the administration of this Plan, the Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may from
time to time consult with counsel who may be counsel to the Company..

12.3   Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

12.4   Indemnity of Committee. All Employers shall indemnify and hold harmless
the members of the Committee, and any Employee to whom the duties of the
Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee or any
of its members or any such Employee.

12.5   Employer Information. To enable the Committee to perform its functions,
each Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee may
reasonably require.

12.6   Multiple Committees. The Board may divide the duties of the Committee
among more than one Committee. If more than one Committee is established, the
Board shall designate the scope of authority of each such Committee. Each such
Committee shall have all the powers and privileges set forth above subject only
to any limitations on the scope of its authority imposed by the Board.

28



--------------------------------------------------------------------------------



 



ARTICLE 13
Other Benefits and Agreements

13.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

29



--------------------------------------------------------------------------------



 



ARTICLE 14
Claims Procedures

14.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

14.2   Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and     (iv)   an explanation
of the claim review procedure set forth in Section 14.3 below.

14.3   Review of a Denied Claim. Within 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than 30 days after the review procedure began, the Claimant (or the
Claimant’s duly authorized representative):

  (a)   may review pertinent documents;     (b)   may submit written comments or
other documents; and/or     (c)   may request a hearing, which the Committee, in
its sole discretion, may grant.

30



--------------------------------------------------------------------------------



 



14.4   Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based; and     (c)  
such other matters as the Committee deems relevant.

14.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 14 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

31



--------------------------------------------------------------------------------



 



ARTICLE 15
Trust

15.1   Establishment of the Trust. The Company shall establish the Trust, and
the Company shall at least annually transfer over to the Trust such assets as
the Company determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Deferral Amounts and Company Matching Amounts for such
Participants for all periods prior to the transfer, as well as any debits and
credits to the Participants’ Account Balances for all periods prior to the
transfer, taking into consideration the value of the assets in the trust at the
time of the transfer.

15.2   Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Company, Participants and the creditors of the Company to the
assets transferred to the Trust. The Company shall at all times remain liable to
carry out its obligations under the Plan.

15.3   Distributions from the Trust. The Company’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Company’s obligations under
this Plan.

32



--------------------------------------------------------------------------------



 



ARTICLE 16
Miscellaneous

16.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employee”
within the meaning of ERISA Sections 201(2), 301(a) (3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

16.2   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company or the Employer. For purposes of
the payment of benefits under this Plan, any and all of the Company’s assets or
the Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Company and the Employer. The Company and each Employer’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

16.3   Employer’s Liability. The Company and the Employer’s liability for the
payment of benefits shall be defined only by the Plan and the Plan Agreement, as
entered into between the Company, and/or the Employer and a Participant. The
Company and the Employer shall have no obligation to a Participant under the
Plan except as expressly provided in the Plan and his or her Plan Agreement.

16.4   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

33



--------------------------------------------------------------------------------



 



16.5   Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and/ or
any Employer and the Participant. Such employment is hereby acknowledged to be
an “at will” employment relationship that can be terminated at any time for any
reason, or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement. Nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of any
Employer, either as an Employee or a Director, or to interfere with the right of
any Employer to discipline or discharge the Participant at any time.

16.6   Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

16.7   Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

16.8   Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

16.9   Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Rhode
Island without regard to its conflicts of laws principles.

16.10   Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Benefits Committee
c/o Corporate Benefits, C—401
Hasbro, Inc.
1027 Newport Avenue
Pawtucket, RI 02862
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

34



--------------------------------------------------------------------------------



 



16.11   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and each Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.

16.12   Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

16.13   Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

16.14   Distribution in the Event of Taxation.

      (a)   In General. If, for any reason, all or any portion of a
Participant’s benefits under this Plan becomes taxable to the Participant prior
to receipt, a Participant may petition the Committee before a Change in Control,
or the trustee of the Trust after a Change in Control, for a distribution of
that portion of his or her benefit that has become taxable. Upon the grant of
such a petition, which grant shall not be unreasonably withheld (and, after a
Change in Control, shall be granted), the Company shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid Account Balance under the Plan). If the petition is granted, the tax
liability distribution shall be made within 90 days of the date when the
Participant’s petition is granted. Such a distribution shall affect and reduce
the benefits to be paid under this Plan. However, on or after January 1, 2005 no
amount shall be distributed upon an event of taxation, from the Pre-2005
Deferral Amounts, except for amounts that are required to be included in income
as a result of the failure of the Plan to comply with the requirements of
Section 409A of the Code.         (b)   Trust. If the Trust terminates in
accordance with Section 3.6(e) of the Trust and benefits are distributed from
the Trust to a Participant in accordance with that Section, the Participant’s
benefits under this Plan shall be reduced to the extent of such distributions.

16.15   Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in their sole discretion, may apply for and procure insurance on
the life

35



--------------------------------------------------------------------------------



 



of the Participant, in such amounts and in such forms as the Trust may choose.
The Company or the trustee of the Trust, as the case may be, shall be the sole
owner and beneficiary of any such insurance. The Participant shall have no
interest whatsoever in any such policy or policies, and at the request of the
Company shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Company has applied for insurance.

16.16   Legal Fees to Enforce Rights After Change in Control. The Company and
each Employer is aware that upon the occurrence of a Change in Control, the
Board or the board of directors of a Participant’s Employer (which might then be
composed of new members) or a shareholder of the Company or the Participant’s
Employer, or of any successor corporation might then cause or attempt to cause
the Company, the Participant’s Employer or such successor to refuse to comply
with its obligations under the Plan and might cause or attempt to cause the
Company or the Participant’s Employer to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Company, such Employer or any other person takes any action to
declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or to recover from any Participant the
benefits intended to be provided, then the Company and the Participant’s
Employer irrevocably authorize such Participant to retain counsel of his or her
choice at the expense of the Company and the Participant’s Employer (who shall
be jointly and severally liable) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the Participant’s Employer or any director, officer,
shareholder or other person affiliated with the Company, the Participant’s
Employer or any successor thereto in any jurisdiction.

             IN WITNESS WHEREOF, the Company has caused this amendment and
restatement to be executed by its duly authorized officer on December 18, 2008.

            “Company”

Hasbro, Inc.
      By:   /s/ Brian Goldner                    

36



--------------------------------------------------------------------------------



 



Schedule A
Measurement Funds
Pursuant to Section 3.8(c), the Participant may elect one or more of the
following Measurement Funds from January 1, 2005 to June 30, 2008:

 
Measurement Fund
Money Market
Income
Growth & Income
Index 500
Growth I
Growth II
International
Hasbro Phantom Stock

37



--------------------------------------------------------------------------------



 



Effective July 1, 2008 the Participant may elect one or more of the following
measurement funds:

 
Measurement Funds
Money Market
Intermediate Bond
Balanced
Large Cap Value
S&P 500 Index
Large Cap Core
Large Cap Growth
Mid-Cap Core Index
Small-Cap Core Index
International Equity
Real Return
Hasbro Phantom Stock

38